
	
		I
		111th CONGRESS
		1st Session
		H. R. 2315
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Austria (for
			 himself, Mr. Latta,
			 Mr. Tiberi,
			 Mr. Jordan of Ohio, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer enemy combatants
		  detained at Naval Station, Guantanamo Bay, Cuba, to facilities in Ohio or to
		  construct facilities in Ohio for such enemy combatants.
	
	
		1.Prohibition on use of funds
			 to transfer enemy combatants detained at Naval Station, Guantanamo Bay, Cuba,
			 to facilities in OhioNone of
			 the funds appropriated or otherwise made available to any Federal department or
			 agency may be used to transfer any enemy combatant detained by the United
			 States at Naval Station, Guantanamo Bay, Cuba, to any facility in Ohio or to
			 construct any facility in Ohio for any enemy combatant.
		
